                                                           i l-'.ff 1 CO-'

            IN THE UNITED STATES DISTRICT COURT, FOR '
                THE SOUTHERN DISTRICT OF GEORGIA^'^         ^ W//:iji/
                         SAVANNAH DIVISION


UNITED STATES OF AMERICA,                                   <'of a A.


V.                                        Case No. CR419-076


MAURICIO HOMOBONO-RUTILA,


                Defendant.




     Laura G. Hastay counsel of record for defendant Mauricio

Homobono-Rutila in the above-styled case has moved for leave of

absence.   The Court is mindful that personal and professional

obligations require the absence of counsel on occasion. The Court,

however,   cannot   accommodate its schedule to the thousands of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and    trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this              of May 2019.




                                 WILLIAM T. MOORE,       , JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
